EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen M. De Klerk on 3/11/2021.

The application has been amended as follows: 
Claims 1-3, 7-15, 22-32 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
It is noted that claims 3, 10-13, 15, directed to non elected Species, are hereby rejoined as being dependent upon an allowable generic independent claim.

Claims 13, 17-18, and 31 are amended as below:
Claim 13: “The positioning jig of claim 10” has been amended as --The positioning jig of claim [[10]]12--. 
Claim 17: “a second example of the workpiece” in line 3 has been amended as --[[a second example of the]]another workpiece--.
Claim 18: “a second example of the workpiece” in line 3 has been amended as --[[a second example of the]]another workpiece--.
Claim 31: “The positioning jig of claim 28” has been amended as --The positioning jig of claim [[28]]30--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. 
The subject matter of independent claim 1 not found was a positioning jig comprising a pinion having a pinion axis being defined along the height of the pinion body, the height being perpendicular to the width of the pinion body and the length of the pinion body; in combination with the limitations set forth in claim 1 of the instant invention.
The subject matter of independent claim 16 not found was a method of locating a target point on a workpiece comprising: providing a positioning jig comprising a pinion having a pinion axis being defined along the height of the pinion body, the height being 
The subject matter of independent claim 22 not found was a positioning jig comprising a jig body having at least one aperture, wherein the at least one aperture comprising a center aperture and a plurality of lateral apertures located along the jig body and for providing pairs of the lateral apertures along the jig body; in combination with the limitations set forth in claim 22 of the instant invention.

None of the previously cited prior arts, alone or combined, teaches or renders obvious the allowable subject matter of the instant invention.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 12, 2021